DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In lines 1-2 of ¶0001, “This application is a continuation of US Patent Application No. 15/193,546, filed June 27,5 2016” should read as “This application is a continuation of US Patent Application No. 15/193,546, filed June 27,5 2016, Now US. Patent. No. 10,485,919B2, Issued on Nov.26, 2019”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US. 20170056605A1)(“Kondo”)
Re Claim 1, Kondo discloses a method for creating and facilitating compliance with a personalized injection site rotation plan for a user (abstract, Figs. 5-19), comprising: identifying a plurality of injection sites suitable for the user (Fig. 5-6, ¶0010); identifying a plurality of unique distinctive marks (Fig. 5-6, ¶0091, ¶0094); for each of the plurality of injection sites, creating an 
Re Claim 2, Kondo discloses administering an injection in accordance with the defined sequence (¶0157, ¶0160).  
Re Claim 3, Kondo discloses wherein the sequence is cued by display of one of the unique distinctive marks (Fig. 5-6, Fig. 13-15, ¶0110).  
Re Claim 4, Kondo discloses wherein the unique distinctive marks are colors (¶0061, Fig. 5-6, Fig. 13-15).  
Re Claim 5, Kondo discloses wherein the unique distinctive marks are shapes (¶0061, Fig. 5-6, Fig. 13-15).
Re Claim 6, Kondo discloses wherein the unique distinctive marks are symbols (¶0061, Fig. 5-6, Fig. 13-15). 
Re Claim 7, Kondo discloses wherein memorializing the association via a user-defined association tool comprises marking the injection site with a unique distinctive mark on a body chart (¶0061, Fig. 5-6, Fig. 13-15). 
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fiedler et al. (US. 20170028141A1)(“Fiedler”)
Re Claim 1, Fiedler discloses a method for creating and facilitating compliance with a personalized injection site rotation plan for a user (abstract, Figs. 14), comprising: identifying a 
Re Claim 2, Fiedler discloses administering an injection in accordance with the defined sequence (¶0154).  
Re Claim 3, Fiedler discloses wherein the sequence is cued by display of one of the unique distinctive marks (Fig. 14, ¶0153).  
Re Claim 4, Fiedler discloses wherein the unique distinctive marks are colors (¶0153).  
Re Claim 5, Fiedler discloses wherein the unique distinctive marks are shapes (¶0153, Fig. 14, Fig. 25a).
Re Claim 6, Fiedler discloses wherein the unique distinctive marks are symbols (¶0153, Fig. 14, Fig. 25a). 
Re Claim 7, Fiedler discloses wherein memorializing the association via a user-defined association tool comprises marking the injection site with a unique distinctive mark on a body chart (¶0037, ¶0153, Fig. 14, Fig. 25a). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783  

/Lauren P Farrar/Primary Examiner, Art Unit 3783